Levine, J.
(dissenting). I do not agree with the opinion of the majority with respect to the claimed error in the admission of the testimony of the motor vehicle inspector, Horvay. Inspector Horvay was entrusted with a certified copy of the defendant’s motor vehicle record, maintained by the commissioner of motor vehicles in accordance with § 14-3 of the General Statutes. He carried, as a messenger, that record from the motor vehicle department to the court. The court excluded the record from the evidence but thereafter the inspector was permitted to testify as to its contents and that the defendant was under suspension. The defendant’s objection to Horvay’s testimony was correct. Horvay’s regular job with the department was investigation, and his only knowledge of the defendant’s driving record, if any, would be from the department record, and that record was not in evidence. Horvay’s testimony therefore was from a document not in evidence, and as such was hearsay evidence. “A fact appearing in an official record cannot be proved by hearsay.” Gray v. Mossman, 91 Conn. 430, 437; see Hogewoning v. Hogewoning, 117 Conn. 264, 266; Johnson v. Palomba Co., 114 Conn. 108, 115.
It clearly appears that the erroneous admission of this hearsay evidence was prejudicial to this defendant before the jury, and therefore it cannot be called harmless error. In the view which I have taken, the judgment should be reversed and the case remanded for a new trial.